 1 Donald R. McPhail (admitted pro hac vice)       GUY W. CHAMBERS (State Bar No. 101611)
   Email: dmcphail@dickinsonwright.com             E-Mail: gchambers@sideman.com
 2 DICKINSON WRIGHT PLLC                           ELLEN P. LIU (State Bar No. 280459)
   International Square                            E-Mail: eliu@sideman.com SIDEMAN &
 3 1825 Eye St. N.W., Suite 900                    BANCROFT LLP
   Washington, D.C. 20006                          One Embarcadero Center, 22nd Floor San
 4 Telephone: (202) 457-0160                       Francisco, California 94111-3711 Telephone:
 5 Facsimile: (844) 670-6009                       (415) 392-1960
                                                   Facsimile: (415) 392-0827
 6
   Jonathan D. Baker (State Bar No. 196062)        Ryan O. White (admitted pro hac vice)
 7 Email: jdbaker@dickinsonwright.com              Email: rwhite@taftlaw.com
   DICKINSON WRIGHT RLLP                           Elizabeth Shuster (admitted pro hac vice)
 8 800 W. California Avenue, Suite 110             Email: eshuster@taftlaw.com
   Sunnyvale, CA 94086                             TAFT, STETTINIUS & HOLLISTER LLP
 9 Telephone: (408) 701-6100                       One Indiana Square, Suite 3500
   Facsimile: (844) 670-6009                       Indianapolis, Indiana 46204
10                                                 Telephone: (317) 713-3500
                                                   Facsimile: (317) 713-3699
11
   Jiageng Lu (State Bar No. 271589)          Jaimin H. Shah (admitted pro hac vice)
12 Email: jlu@dickinsonwright.com
                                              Email: jshah@taftlaw.com
   DICKINSON WRIGHT PLLC                      TAFT STETTINIUS & HOLLISTER LLP
13 607 W. 3rd Street, Suite 2500
                                              111 E. Upper Wacker Drive, Suite 2800
   Austin, Texas 78701                        Chicago, IL 60601
14 Telephone: (512) 770-4200
                                              Telephone: (312) 836-4171
   Facsimile: (844) 670-6009
15                                            Facsimile: (312) 966-8607
   Attorneys for Plaintiffs
16
                             UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
                                 SAN FRANCISCO DIVISION
19
                                             Case No. 3:18-cv-06721 JCS
20 ELY HOLDINGS LIMITED, a United
   Kingdom company, and
                                             PLAINTIFFS’ MOTION FOR
21 GREENLITE GLASS SYSTEMS INC., a           SANCTIONS AGAINST NON-PARTY
   Canadian Company                          ACR GLASS AND DOORS
22
                 Plaintiffs,                 Judge: Honorable Joseph C. Spero
23
                                             Date: November 1, 2019
24        v.                                 Time: 9:30 a.m.
                                             Courtroom: G, 15th Floor
25
   O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
26 California corporation, ,

27               Defendant.
28

                                               1
          PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
 1                                   NOTICE OF MOTION

 2      Please take notice that on November 1, 2019, or as soon thereafter as the matter may be
 3
     heard, in Courtroom G, 15th floor of this Court, located at 450 Golden Gate Avenue, San
 4
     Francisco, California, before the Honorable Joseph C. Spero.
 5

 6      Plaintiffs Ely Holdings Limited and Greenlite Glass Systems Inc. (collectively,

 7 “Greenlite”) will and hereby does move this Court for sanctions against non-parties ACR

 8
     Glass and Doors and Mr. Choowang Chia (collectively, “ACR”) under 18 U.S.C. § 401 for
 9
     repeatedly refusing to comply with Greenlite’s subpoenas seeking documents and
10

11 deposition (collectively, “Subpoenas”) and stonewalling Greenlite’s efforts to obtain

12 discoverable information under Rule 45. This application is based upon the following

13
     Memorandum of Points and Authorities, the supporting declaration of attorney Jaimin H.
14
     Shah (“Shah Decl.”), Plaintiffs’ application for an order to show cause why non-party ACR
15

16 Glass and Doors should not be held in contempt for refusing to comply with Plaintiffs’

17 subpoenas (D.I. 75, “Contempt Motion”) and all attached exhibits thereto, and such other

18
     evidence and argument as may be presented in connection with the determination of this
19
     motion.
20

21                                           Respectfully submitted,

22                                           Taft Stettinius & Hollister LLP
23
                                             /s/ Jaimin H. Shah
24                                           Jaimin H. Shah
                                             Attorney for Plaintiffs
25

26

27

28
                                             1                    Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2      I.      INTRODUCTION
 3
        As explained in the Contempt Motion, ACR has repeatedly refused to comply with the
 4
     Subpoenas. ACR’s evasive “I am very busy no time for what ever this is” is an attempt to
 5

 6 hide the true story behind why ACR unceremoniously ousted Greenlite from San

 7 Francisco’s Central Subway construction project. ACR’s hanging up the phone when

 8
     informed of its legal obligation to comply with the Subpoenas is an affront not just to
 9
     Greenlite’s counsel, but to this Court.
10

11      ACR’s conduct with respect to the Subpoenas is eminently sanctionable. Sanctions are

12 warranted because ACR has refused to even consider the Subpoenas, effectively slamming

13
     the door every time Greenlite’s counsel approached ACR to request compliance. Sanctions
14
     are warranted because ACR has caused Greenlite to escalate its legal spend. Most
15

16 importantly, sanctions are warranted because ACR has flagrantly defied the Subpoenas

17 issued from this Court.

18
        II.     CONCISE STATEMENT OF RELEVANT FACTS
19
        Greenlite incorporates by reference herein the Concise Statement of Relevant Facts
20
     from the Contempt Motion.
21
        III.    LEGAL STANDARD
22
        Under 18 U.S.C. § 401, “[a] court of the United States shall have power to punish by
23
     fine or imprisonment, or both, at its discretion, such contempt of its authority, and none
24
     other, as . . . [d]isobedience or resistance to its lawful writ, process, order, rule, decree, or
25
     command.” Civil contempt sanctions are imposed to coerce compliance with a court’s
26
     order and to compensate for losses due to continued contumacy. See Falstaff Brewing Corp.
27
     v. Miller Brewing Co., 702 F.2d 770, 778 (9th Cir. 1983). “A court has wide latitude in
28
                                             2                    Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
 1 determining whether there has been contemptuous defiance of its order.” In re Crystal

 2 Palace Gambling Hall, Inc., 817 F.2d 1361, 1364 (9th Cir. 1987) (quoting Gifford v. Heckler, 741

 3 F.2d 263, 266 (9th Cir.1984)).

 4      Rule 37 authorizes a court to impose sanctions for failure to comply with a court order,

 5 where “order” includes “any order relating to discovery.” See Sali v. Corona Reg’l Med. Ctr.,

 6 884 F.3d 1218, 1222 (9th Cir. 2018). A subpoena issued in connection with discovery is a

 7 court order for purposes of Rule 37. Batson v. Neal Spelce Associates. Inc., (W.D. Tex. 1986)

 8 112 F.R.D. 632, 647, aff’d, 805 F.2d 546 (5th Cir. 1986).

 9      This Court’s Local Rule 7-8(a) requires that a motion for sanctions be filed separately.

10      IV.    ARGUMENT

11      This Court should sanction ACR for defying its orders and frustrating Greenlite’s

12 pursuit of discoverable information for nearly three months, ultimately forcing Greenlite

13 to file the Contempt Motion. ACR’s disregard for rules, civic duty, and professionalism

14 entail at least monetary sanctions―both to coerce ACR’s compliance and compensate

15 Greenlite for its losses. See Falstaff Brewing, 702 F.2d at 778.

16      ACR rebuffed Greenlite’s counsel every time he approached ACR to seek compliance

17 with the Subpoenas. (Contempt Motion at Section II; Shah Decl. to Contempt Motion).

18 ACR’s unjustified recalcitrance has cost Greenlite. (Shah Decl. at ¶¶3-4). Greenlite should
19 therefore be compensated for its legal spend due to ACR’s repeated refusals to comply. See

20 In re Coan, No. C06-80350 MISCSI, 2007 WL 128010, at *5–6 (N.D. Cal. Jan. 12, 2007)

21 (granting requesting party’s motion for sanctions against subpoenaed parties for their

22 refusal to comply and ordering attorneys’ fees incurred in briefing the motion to compel);

23 Martinez v. City of Avondale, No. CV-12-1837-PHX-LOA, 2013 WL 5705291, at *5 (D. Ariz.

24 Oct. 18, 2013) (ordering the requesting party to file an affidavit of attorney’s costs, fees, and

25 other expenses incurred because of the nonparty’s failure to comply with a subpoena).

26      More appalling is ACR’s disdain for the rule of law. In US Philips Corporation v.

27 International Norcent Technology Inc. et al., the court sanctioned a nonparty because she

28 “failed to comply with the [s]ubpoena, which is a valid order of th[e] Court” and “refused
                                             3                    Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
 1 to produce a single document … as required by the [s]ubpoena.” No. 2:06CV01366, Dkt.

 2 No. 760, at 38 (C.D. Cal. Sep. 23, 2008). As a result, the court ordered compensatory

 3 contempt sanctions in the form of reasonable attorney fees incurred by the requesting party

 4 because of the non-party’s refusal to comply with the subpoena. Id. at 41.

 5      Thus, upon finding ACR to be in contempt, this Court should award Greenlite its costs

 6 and fees incurred in having to chase ACR and then involve this Court for the Rule 45

 7 discovery. Greenlite seeks $11,613, the legal fees and costs it had to spend unnecessarily in

 8 pursuing ACR. (Shah Decl. at ¶¶3-4).

 9

10 DATED: September 24, 2019               Respectfully submitted,

11                                         Taft Stettinius & Hollister LLP
12

13                                         By: /s/ Jaimin H. Shah
                                               Jaimin H. Shah
14

15                                             Attorney for Plaintiffs

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             4                    Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
 1                                       [PROPOSED] ORDER

 2            For the reasons discussed above, IT IS HEREBY ORDERED that:
 3
              1.     Plaintiffs’ motion for sanctions is GRANTED;
 4
              2.     ACR Glass and Door is ORDERED to pay Plaintiffs’ reasonable costs,
 5

 6            including but not limited to reasonable attorney fees, amounting to $11,613

 7            incurred in enforcing the Rule 45 subpoena.
 8
              3.     Failure to comply with this Order to Show Cause may subject ACR Glass
 9
              and Door and Mr. Choowang Chia to further contempt sanctions; and
10

11            4.     Plaintiffs are directed to effect service of this order on ACR Glass and Door

12            by no later than ____________, at their place of business, or any other locations that
13
              they shall be found, and to file proof of service of this order by no later than
14
              _________________________.
15

16 IT IS SO ORDERED.

17

18
19
     Dated:
20                                                      ______________________________
                                                        Honorable Joseph C. Spero
21

22

23

24

25

26

27

28
                                             5                    Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
 1
                                  CERTIFICATE OF SERVICE
 2
           I certify that a true and accurate copy of the foregoing was serviced via electronic
 3

 4 mail on the 24th of September, 2019 on ACR Glass and Door, Chu Chia, and the counsel of

 5 record for Defendant:

 6
   Chu Chia                                     Mark I. Schickman
 7 ACR Glass and Door                           Cathleen S. Yonahara
   8124 Capwell Dr.                             FREELAND COOPER & FOREMAN LLP
 8 Oakland, CA 94621                            150 Spear Street, Suite 1800
 9 Email: cChia@acrglazing.com                  San Francisco, California 94105
                                                Telephone: (415) 541-0200
10                                              Facsimile: (415) 495-4332
                                                Email: schickman@freelandlaw.com
11
                                                yonahara@freelandlaw.com
12
                                                Theodore J, Bielen, Jr.
13                                              BIELEN & LAMPE
14                                              1390 Willow Pass Road, Suite 1020
                                                Concord, California 94520
15                                              Telephone: (925) 288-9720
                                                Facsimile: (925) 288-9731
16
                                                Email: bielenlt@yahoo.com
17

18
19
                                             Respectfully submitted,
20
                                             Taft Stettinius & Hollister LLP
21
                                             /s/ Jaimin H. Shah
22
                                             Jaimin H. Shah
23                                           Attorney for Plaintiffs

24

25

26

27

28
                                             6                    Case No. 3:18-cv-06721 JCS
     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST NON-PARTY ACR GLASS AND DOORS
